Name: Council Regulation (EEC, Euratom, ECSC) No 161/80 of 21 January 1980 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 80 Official Journal of the European Communities No L 20/5 COUNCIL REGULATION (EEC, EURATOM, ECSC) No 161/80 of 21 January 1980 adjusting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ( ! ), as last amended by Regulation (EEC, Euratom, ECSC) No 160/80 (2), and in particular Articles 63 and 64, Article 65 and Article 82 of the Staff Regu ­ lations and the first paragraph of Article 20 and Article 64 of the conditions of employ ­ ment, Having regard to the proposal from the Commission adjusting the remuneration and pensions of officials and other servants of the European Communities, Whereas the Council , in its Decision of 29 June 1976, as amended on 26 June 1978, fixed the method of calculation to be used in the periodical reviews of the remuneration of officials and other servants of the Communities : Whereas the Council , in Regulation (EEC, Euratom, ECSC) No 160/80, amended with effect from 1 July 1979 the table of basic salaries laid down by Regulation (Euratom, ECSC, EEC) No 3084/78 (3) ; Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and the remuneration of other servants of the Communities should be adjusted in line with this new table, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1979 the Staff Regulations of officials of the European Communi ­ ties are amended as follows : (  ) OJ No L 56, 4. 3 . 1968 , p. 1 . (2) See page 1 of this Official Journal . (3 ) OJ No L 369, 29 . 12 . 1978 , p. 1 . No L 20/6 Official Journal of the European Communities 26 . 1 . 80 (a) the table of basic monthly salaries in Article 66 is replaced by the following : Grade A 1 Step 1 2 3 4 5 6 7 8 206 924 217 945 228 966 239 987 251 008 262 029I A 2 183 573 194 088 204 603 215 118 225 633 236 148I A 3/LA 3 151 937 161 136 170 335 179 534 188 733 197 932 207 131 216 330 A 4/LA 4 127 557 134 737 141 917 149 097 156 277 163 457 170 637 177 817 A 5/LA 5 105 041 1 1 1 303 117 565 123 827 130 089 136 351 142 613 148 875 A 6/LA 6 90 674 95 661 100 648 105 635 110 622 115 609 120 596 125 583 A 7/LA 7 77 983 81 893 85 803 89 713 93 623 97 533I A 8/LA 8 68 908 71 710lllll B 1 90 674 95 661 100 648 105 635 110 622 115 609 120 596 125 583 B 2 78 500 82 207 85 914 89 621 93 328 97 035 100 742 104 449 B 3 65 753 68 836 71 919 75 002 78 085 81 168 84 251 87 334 B 4 56 800 59 472 62 144 64 816 67 488 70 160 72 832 75 504 B 5 50 722 52 883 55 044 57 205lll C 1 57 944 60 303 62 662 65 021 67 380 69 739 72 098 74 457 C 2 50 335 52 496 54 657 56 818 58 979 61 140 63 301 65 462 C 3 46 919 48 770 50 621 52 472 54 323 56174 58 025 59 876 C 4 42 339 44 077 45 815 47 553 49 291 51 029 52 767 54 505 C 5 39 006 40 625 42 244 43 863l D 1 44 143 46 097 48 051 50 005 51 959 53 913 55 867 57 821 D 2 40 204 41 939 43 674 45 409 47 144 48 879 50 614 52 349 D 3 37 363 38 991 40 619 42 247 43 875 45 503 47 131 48 759 D 4 35 304 36 741 38 178 39 615IIIII (b)  Bfrs 2 869 is replaced by Bfrs 3 119 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  Bfrs 3 696 is replaced by Bfrs 4 018 in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  Bfrs 6 603 is replaced by Bfrs 7 177 in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 3 302 is replaced by Bfrs 3 589 in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1979, the conditions of employment of other servants of the Euro ­ pean Communities are amended as follows : (a) the table of basic monthly salaries in Article 20 is replaced by the following : 26. 1 . 80 Official Journal of the European Communities No L 20/7 Grade Step 1 2 3 4 5 6 7 8 A 1 206 924 217 945 228 966 239 987 251 008 262 029 A 2 183 573 194 088 204 603 215 118 225 633 236 148 II A 3/LA 3 151 937 161 136 170 335 179 534 188 733 197 932 207 131 216 330 A 4/LA 4 127 557 134 737 141 917 149 097 156 277 163 457 170 637 177 817 A 5/LA 5 105 041 1 1 1 303 117 565 123 827 130 089 136 351 142 613 148 875 A 6/LA 6 90 674 95 661 100 648 105 635 110 622 115 609 120 596 125 583 A 7/LA 7 77 983 81 893 85 803 89 713 93 623 97 533 II A 8/LA 8 68 908 71 710 IIIIIl|| B 1 90 674 95 661 100 648 105 635 110 622 115 609 120 596 125 583 B 2 78 500 82 20" 85 914 89 621 93 328 97 035 100 742 104 449 B 3 65 753 68 836 71 919 75 002 78 085 81 168 84 251 87 334 B 4 56 800 59 472 62 144 64 816 67 488 70 160 72 832 75 504 B 5 50 722 52 883 55 044 57 205\ \ C 1 55 294 57 541 59 788 62 035 64 282 66 529 68 776 71 023 C 2 48 056 50 113 52 170 54 227 56 284 58 341 60 398 62 455 C 3 44 846 46 604 48 362 50 120 51 878 53 636 55 394 57 152 C 4 40 511 42160 43 809 45 458 47 107 48 756 50 405 52 054 C 5 37 341 38 888 40 435 41 982\I\ D 1 42 240 44 088 45 936 47 784 49 632 51 480 53 328 55 176 D 2 38 488 40 134 41 780 43 426 45 072 46 718 48 364 50 010 D 3 35 790 37 335 38 880 40 425 41 970 43 515 45 060 46 605 D 4 33 818 35 181 36 544 37 907I (b) the table of basic monthly salaries in Article 63 is replaced by the following : Category Group Class 1 2 3 4 A I II III 98 778 71 651 60 157 110 959 78 668 62 863 123 140 85 685 65 569 135 321 92 702 68 275 B IV V 57 781 45 137 63 467 48 197 69 153 51 257 74 839 54 317 C VI VII 42 941 38 431 45 498 39 746 48 055 41 061 50 612 42 376 D VIII IX 34 609 33 344 36 706 33 830 38 803 34 316 40 900 34 802 No L 20/8 Official Journal of the European Communities 26. 1 . 80 Article 3 With effect from 1 July 1979 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :  Bfrs 1 872 per month for officials in Grade C 4 or C 5,  Bfrs 2 870 per month for officials in Grade C 1 , C 2 or C 3 . Japan 145.6 Greece 171.8 Turkey 448.3 2. With effect from 1 January 1979, the weightings applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares his home to be : 102.7 138-3 78.8 134-5 143 157.2 102-7 94-6 149-3 Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Article 4 1 . Pensions for which entitlement has accrued by or on 1 July 1979 shall be calculated from that date for officials and temporary staff other than those covered by Article 2 (d) of the conditions of employ ­ ment of other servants by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations as amended by Article 1 (a) of this Regulation . 2. Pensions for which entitlement has accrued by or on 1 July 1979 shall be calculated from that date for temporary staff covered by Article 2 (d) of the conditions of employment of other servants by refer ­ ence to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium. Article 7 1 . With effect from 1 July 1978 , the weighting applicable to the remuneration of officials and other servants employed in Venezuela shall be as follows : Venezuela 107.8Article 5 With effect from 1 July 1979, the date '1 July 1978 mentioned in the second paragraph of Article 63 of the Staff Regulations shall be replaced by '1 July 1979'. 2. With effect from 1 January 1979, the weightings applicable to the remuneration of officials and other servants employed in any of the countries indicated below shall be as follows : Venezuela 113.1 Chile 108.6 Algeria 1 25 Tunisia 105-6 Article 6 1 . With effect from 1 January 1979, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 3 . With effect from 1 April 1979, the weightings applicable to the remuneration of officials and other servants employed in any of the countries indicated below shall be as follows :Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Switzerland United States Canada 102.7 138.3 78-8 134.5 143 157-2 102-7 94-6 149-3 78 136 137.1 Belgium Denmark Germany France Ireland Italy Luxembourg Netherlands United Kingdom Switzerland 102.7 110.6 99.4 96.4 62-1 75-3 102-7 100-4 64.8 120-9 26. 1 . 80 Official Journal of the European Communities No L 20/9 Morocco 116 Tunisia 105.6 Egypt 127.3 Syria 111.7 Jordan 133.9 Lebanon 131 Israel 103.3 United States 88-7 Canada 86.1 Japan 168.7 Greece 91.2 Turkey 107-3 Spain 88.2 Portugal 74.2 Austria 102.4 2. With effect from 1 July 1979, the weightings applicable to a pension in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares his home to be : 4. With effect from 1 April 1979 , the weightings applicable to a pension in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares his home to be : Belgium 100 Denmark 106.9 Germany 99-3 France 91-3 Ireland 63-5 Italy 70.5 Luxembourg 100 Netherlands 97 United Kingdom 69.9 Belgium 102-7 Denmark 110.6 Germany 99-4 France 96-4 Ireland 62.1 Italy 75.3 Luxembourg 102.7 Netherlands 100.4 United Kingdom 64.8 If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . Article 9 1 . With effect from 1 July 1979 , the weightings applicable to the remuneration of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : Article 8 1 . With effect from 1 July 1979, the weightings applicable to the remuneration of officials and other servants employed in any of the countries indicated below shall be as follows : Belgium 102-9 Denmark 114.5 Germany 100.6 France 98-8 Ireland 65.5 Italy 77-9 Luxembourg 102-9 Netherlands 100.4 United Kingdom 67-8 Switzerland 123.4 United States 93 Canada 88.9 Japan 170.4 Greece 100.1 Turkey 151.7 Spain 92-8 Portugal 80-4 Austria 102.2 Venezuela 116.9 Belgium 100 Denmark 106.9 Germany 99-3 France 91.3 Ireland 63.5 Italy 70-5 Luxembourg 100 Netherlands 97 United Kingdom 69.9 Switzerland 120-5 United States 81.6 Canada 74-9 Japan 139.2 Greece 87-8 Turkey 94-7 Spain 97-6 Portugal 65-3 Venezuela 111.7 Austria 100.3 Thailand 111.6 Chile 108.6 Algeria 125 2. With effect from 1 July 1979 , the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 shall be as follows : No L 20/ 10 Official Journal of the European Communities 26. 1 . 80 Belgium 102.9 Denmark 114.5 Germany 100.6 France 98.8 Ireland 65-5 Italy 77-9 Luxembourg 102-9 Netherlands 100.4 United Kingdom 67-8 If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . 2. For the period 1 July to 30 September 1979, the weightings applicable to pensions and allowances paid to persons covered by paragraph 1 of this Article and by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80, shall be as follows : If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . Belgium 102.9 Denmark 143-1 Germany 79-7 France 137.9 Ireland 150-9 Italy 162-7 Luxembourg 102-9 Netherlands 94.6 United Kingdom 156-3 Article 10 1 . For the period 1 July to 30 September 1979, the weightings applicable to pensions and allowances paid to persons covered by Article 4 of Regulation (Euratom, ECSC, EEC) No 3085/78 (*) shall be as follows : If a person entitled to a pension declares his home to be in a country other than those listed above, the weighting applicable to the pension shall be that for Belgium . Belgium 100 Denmark 139 Germany 77-4 France 133.9 Ireland 146.4 Italy 157-9 Luxembourg 100 Netherlands 91-9 United Kingdom 151.7 Article 11 With effect from 1 July 1979 , the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : \ Entitled to Not entitled to household allowance household allowance 1st to from 1st to from 15th day 16th day 1 5th day 16th day Bfrs per calendar day A 1 to A 3 and L/A 3 1 217 572 836 480 A 4 to A 8 and L/A 4 to L/A 8 \ll and category B 1 180 535 800 418 Other grades 1 071 500 689 345 Article 12 With effect from 1 July 1979 , the allowances of Bfrs 4 992, Bfrs 8 237 and Bfrs 10 528 laid down in Article 7 of Regulation (Euratom, ECSC, EEC) No 3084/78 for shiftwork are replaced by Bfrs 5 426, Bfrs 8 954 and Bfrs 12 210 respectively . (  ) OJ No L 369, 29 . 12 . 1978 , p. 6 . 26. 1 . 80 Official Journal of the European Communities No L 20/ 11 Article 13 Regulations (Euratom, ECSC, EEC) No 3084/78 , (ECSC, EEC, Euratom) No 1793/79 and (EEC, Euratom ECSC) No 160/80 are repealed with effect from 1 July 1979, except for Article 2 of Regulation (EEC, Euratom , ECSC) No 160/79 . Article 14 With effect from 1 July 1979, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 1-941935. With effect from 1 July 1979, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1 1 32395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 . Article 15 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 January 1980 . For the Council The President G. MARCORA (!) OJ No L 206, 14. 8 . 1979 , p. 1 . (2) OJ No L 56, 4. 3 . 1968 , p . 8 .